Citation Nr: 1808855	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-28 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability from July 29, 2010 to January 6, 2012 due to the Veteran's service-connected PTSD.

3. Entitlement to service connection for fibromyalgia.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinea versicolor.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disorder, to include as due to an undiagnosed illness.

7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tension headaches, to include as secondary to service-connected PTSD.

8. Entitlement to service connection for tension headaches, to include as secondary to service-connected PTSD.

9. Entitlement to service connection for tinea versicolor.

10. Entitlement to service connection for a bilateral knee disorder.

11. Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1972 to November 1974 and November 1990 to June 1991.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from October 2011 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Appellant is the Veteran's surviving spouse and was substituted as claimant by the RO after the Veteran's death in June 2013. 

Appellant testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in September 2017.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as part of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Veteran maintained throughout the appeal that he was unemployable due to his service-connected PTSD. In an August 2013 rating decision, the RO granted the Veteran a TDIU effective January 7, 2012. However, the Veteran's claim for an increased disability rating for PTSD was filed on July 29, 2010. Therefore, this earlier time period is still on appeal.

Appellant filed a VA Form 9, Appeal to the Board, in February 2017 for her claims of entitlement to service connection for cause of death and Dependency and Indemnity Compensation under 38 U.S.C. § 1318. Appellant requested a Board videoconference hearing for these claims, which will be scheduled. Therefore, these issues will not be adjudicated by the Board in this decision.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for tension headaches, tinea versicolor, a bilateral knee disorder, and lung cancer are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PTSD resulted in total occupational and social impairment due to persistent homicidal and suicidal ideation.

2. The Veteran's request for TDIU is based solely on his one service-connected disability, PTSD, which is now rated at 100 percent.

3. The Veteran is a "Persian Gulf Veteran."

4. The Veteran had a diagnosis of fibromyalgia, which is a "qualifying chronic disability" for purposes of 38 C.F.R. § 3.317, and it manifested to a compensable degree for a period of at least six months.

5. In the August 1998 rating decision, the RO denied the Veteran's claim of service connection for sleep apnea; he did not perfect a timely appeal or submit additional evidence within one year thereof.

6. The evidence added to the file subsequent to the August 1998 rating decision does not relate to a previously unestablished fact and does not present a reasonable possibility of substantiating the claim of service connection for sleep apnea.

7. In the August 1998 rating decision, the RO denied the Veteran's claim of service connection for a skin disorder; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

8. The evidence added to the file subsequent to the August 1998 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for a skin disorder.

9. In the August 1998 rating decision, the RO denied the Veteran's claim of service connection for joint problems; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

10. The evidence added to the file subsequent to the August 1998 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for joint problems.

11. In the March 2005 rating decision, the RO denied the Veteran's claim of service connection for tension headaches; he did not perfect a timely appeal or submit additional evidence within one year thereof. 

12. The evidence added to the file subsequent to the March 2005 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for tension headaches.


CONCLUSIONS OF LAW

1. The criteria for a disability rating of 100 percent for PTSD have been met. 
38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Code 9411.

2. The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

3. The criteria for service connection for fibromyalgia as a manifestation of a medically unexplained, chronic multisymptom illness are met. 38 U.S.C. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317.

4. New and material evidence has not been submitted to reopen the claim of service connection for sleep apnea. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

5. New and material evidence has been submitted to reopen the claim of service connection for tinea versicolor. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

6. New and material evidence has been submitted to reopen the claim of service connection for bilateral knee disorder. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.

7. New and material evidence has been submitted to reopen the claim of service connection for tension headaches. 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The Veteran's service-connected PTSD has been evaluated as 70 percent disabling throughout the appellate period under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment(s). See 38 C.F.R. § 4.130, DC 9411. The General Rating Formula is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment. 38 C.F.R. § 4.126(b).

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. 

The Veteran's VA treatment records show that he was receiving psychiatric care at the VA before his death. 

He submitted a September 2010 private medical opinion from Dr. T.L. showing that he attended individual psychotherapy every six weeks. Dr. T.L. stated that the Veteran had depression and occasional suicidal and homicidal thoughts. He was also noted to have to take many days off work because of his depression and PTSD. 

The Veteran was afforded a VA medical examination in November 2010. The Veteran reported auditory hallucinations with people calling his name or yelling. He also stated that he had a stressful relationship with his wife with periods of separation. He stated that he did not have friends. He reported continued suicidal and homicidal ideation and violent outbursts. The Veteran reported to his examination in soiled, disheveled clothing and was malodorous. He was irritable at his examination. He was unable to complete tests given by the examiner. The Veteran also reported panic attacks in reaction to other people and that this was why he avoided people. He had flashbacks, avoidance, and increased arousal. He reported taking a lot of leave from work. He reported persistent problems sleeping.

The Veteran was afforded another VA medical examination in August 2012. The examiner opined that the Veteran could "probably function adequately albeit not optimally in employment situations in which he worked alone and was not subject to oversight or correction by another individual." The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, suicidal ideation, and hearing voices of people calling his name off and on for years.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7. 204 (1994). 

The record indicates that while the Veteran's symptoms periodically varied, and while they clearly did not meet all specified criteria for a 100 percent rating, they need not in order for the benefit to be granted. The Veteran was generally not capable of sustaining any more than minimal stress and had hallucinations and homicidal and suicidal ideation during several different time periods. Given this finding, the Board will grant a 100 percent rating for the entirety of the rating period under the benefit-of-the-doubt doctrine. 

The claim for a disability rating of 100 percent is granted. 

TDIU

A TDIU is provided where the combined schedular rating for service-connected diseases and disabilities is less than total (less than 100 percent). 38 C.F.R. 
§ 4.16(a). A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating generally renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect. 

An exception to this is a separate award at the housebound rate or a TDIU predicated on a single disability (perhaps not ratable at the schedular 100-percent level) when considered together with another disability separately rated at 60 percent or more may warrant payment of special monthly compensation (SMC ) under 38 U.S.C. § 1114 (s). Bradley v. Peake, 22 Vet. App. 280 (2008). In this case, the Appellant is not seeking special monthly compensation at the housebound rate on behalf of the Veteran, and the record does not otherwise reasonably raise that matter. The basis for the TDIU claim was the Veteran's PTSD, and neither the Veteran nor the Appellant contended that he was unemployable due solely to any of his other service-connected disabilities.

Consequently, the grant of a 100 percent rating for PTSD has rendered the issue of a TDIU moot.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131. Service connection may be granted on a direct or secondary basis.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Fibromyalgia

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317(a) (1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained, chronic multisymptom illness defined by a cluster of signs or symptoms. 38 C.F.R. § 3.317(a). A medically unexplained, chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). The term medically unexplained, chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. 
§ 3.317(a). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a). Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multisymptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a).

The Veteran has confirmed service in the Persian Gulf. The Veteran's DD Form 214 reflects that the Veteran was awarded the Southwest Asia Service Medal and that he was ordered to active duty in support of Operation Desert Shield/Desert Storm and served in Saudi Arabia.

The Veteran had a diagnosis of fibromyalgia. See June 2011 VA medical examination. Fibromyalgia is a "qualifying chronic disability" for purposes of 
38 C.F.R. § 3.317. 

The evidence demonstrates that the Veteran's fibromyalgia manifested to a compensable degree for at least six months. Fibromyalgia is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5025. DC 5025 provides that a 10 percent disability rating is warranted for widespread musculoskeletal pain that requires continuous medication for control. Appellant submitted a September 2013 private medical opinion from Dr. A.A. who opined that the joint pain the Veteran reported in 1991 was fibromyalgia. The Veteran's VA and private treatment records show that he treated this widespread pain with Naproxen. 

For these reasons, the Board finds that the Veteran's fibromyalgia manifested to a compensable degree for at least six months. As the Veteran is a "Persian Gulf Veteran" and fibromyalgia is considered a qualifying chronic disability under 
38 C.F.R. § 3.317, the Board finds that the criteria for service connection for fibromyalgia are met. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

New and Material Evidence

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

Sleep Apnea 

The RO previously denied service connection for sleep apnea in August 1998, finding that the condition was not incurred in nor caused by service. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In July 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the August 1998 rating decision includes VA and private treatment records and VA examinations. These medical records do not show any treatment for sleep apnea. The Veteran's PTSD VA medical examinations show that he had chronic sleep impairment due to his PTSD. However, none of the submitted evidence shows any possible relationship between any sleep apnea and the Veteran's service. 
 
The Board finds that the new evidence received since the August 1998 rating decision is not material to reopen a claim of service connection for sleep apnea, as it does not pertain to the issue of whether there was a connection to the Veteran's active military service. Accordingly, the Board finds that new and material evidence has not been submitted to reopen the Veteran's claim of service connection for sleep apnea, and the claim is denied. See 38 C.F.R. § 3.156.

Tinea Versicolor

The RO previously denied service connection for tinea versicolor in August 1998, finding that the condition was not incurred in nor caused by service. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In July 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the August 1998 rating decision includes an October 2010 VA Gulf War examination. The Board finds that the new evidence received since the August 1998 rating decision is material to reopen a claim of service connection for tinea versicolor, as it pertains to the issue of whether there was a connection to the Veteran's active military service. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for tinea versicolor has been received, and the claim is reopened. See 38 C.F.R. 
§ 3.156.

Bilateral Knee Disorder

The RO previously denied service connection for bilateral knee disorder in August 1998, finding that the condition was not incurred in nor caused by service. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In July 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the August 1998 rating decision includes an October 2010 VA Gulf War examination. The Board finds that the new evidence received since the August 1998 rating decision is material to reopen a claim of service connection for a bilateral knee disorder, as it pertains to the issue of whether the Veteran has a current disability of whether there was a connection to the Veteran's active military service. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for bilateral knee disorder has been received, and the claim is reopened. See 38 C.F.R. § 3.156.

Tension Headaches

The RO previously denied service connection for tension headaches in March 2005, finding that the condition was not incurred in nor caused by service. The Veteran did not file a timely notice of disagreement, nor did he submit additional new and material evidence within a year of the rating decision, and therefore the rating decision became final. See 38 C.F.R. § 3.156 (b).

In July 2010, the Veteran filed his request to reopen his claim. New evidence received subsequent to the March 2005 rating decision includes an October 2012 brief, in which the Appellant's attorney asserts that the Veteran's claimed headaches were secondary to his service-connected PTSD. The Board finds that the new evidence received since the March 2005 rating decision is material to reopen a claim of service connection for tension headaches, as it pertains to the issue of whether there was a connection to the Veteran's service-connected PTSD. Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for tension headaches has been received, and the claim is reopened. See 38 C.F.R. § 3.156.



ORDER

A disability rating of 100 percent for PTSD is granted.

The appeal as to entitlement to a TDIU is dismissed.

Service connection for fibromyalgia is granted.

The application to reopen a claim of entitlement to service connection for sleep apnea is denied.

The application to reopen a claim of entitlement to service connection for tinea versicolor is granted.

The application to reopen a claim of entitlement to service connection for a bilateral knee disorder is granted.

The application to reopen a claim of entitlement to service connection for tension headaches is granted.


REMAND

Unfortunately, a remand is required in this case for certain of the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

For the issues of entitlement to service connection for headaches, tinea versicolor, and a bilateral knee disorder, the AOJ denied the application to reopen these claims. Therefore, the AOJ did not adjudicate these claims. However, the Board has found that new and material evidence has been submitted to permit reopening of these claims. Therefore, these claims should be remanded to the AOJ for adjudication. 

Additionally, in her October 2012 brief, Appellant's attorney asserts that the Veteran's claimed headaches were secondary to his service-connected PTSD. Appellant should be afforded a VA addendum medical opinion to evaluate this claim. 

Entitlement to service connection for lung cancer was denied in a September 2012 rating decision, and Appellant submitted a timely notice of disagreement in September 2013. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran's claims folder to a suitably qualified examiner in order to obtain a medical opinion regarding the nature and likely etiology of the Veteran's claimed headache disorder.

Appellant's attorney asserts that the Veteran's claimed headaches were secondary to his service-connected PTSD. 

The examiner is asked to render an opinion as to whether it is at least as likely as not that the Veteran's headaches were incurred secondary to service-connected PTSD or were aggravated by the Veteran's PTSD.

The examiner is advised that s/he must provide an explanation for any conclusions reached.

2. Adjudicate the claims of entitlement to service connection for tinea versicolor, headaches, and a bilateral knee disorder.

3. Issue a Statement of the Case to Appellant regarding the September 2012 denial of service connection for lung cancer and follow all appropriate appellate proceedings thereafter.

4. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide Appellant and her representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


